Citation Nr: 9909023	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-17 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
operative residuals of a fracture of the left wrist, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from January 1941 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran a 
disability rating in excess of 30 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's post-operative residuals of a fracture of 
the left wrist affects a major joint.

3.  The veteran's post-operative residuals of a fracture of 
the left wrist is shown to manifest an extension deformity 
productive of unfavorable ankylosis of the dominant left 
wrist.


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
the post-operative residuals of a left wrist fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5214 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans claims (formerly known as the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records 
(SMRs), VA physical examinations, VA radiology reports, and 
the veteran's hearing testimony and written statements.  
Further, the Board does not know of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

Pursuant to a December 1943 RO rating decision, the veteran 
was granted service connection for a fracture of the left 
wrist and assigned a 10 percent disability rating, on the 
basis of the SMRs, which showed that he sustained a 
comminuted fracture of the distal radius with malunion, which 
necessitated surgery (osteotomy of the distal left ulna).

The veteran's disability rating for the post-operative 
residuals of a left wrist fracture was increased to 30 
percent pursuant to an August 1968 rating decision.  This 
disability rating has remained in effect ever since.  
Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A March 1997 VA examination report noted the veteran's 
complaints of a constant dull pain from his left hand to his 
left forearm.  The left wrist was reported to have 
arthrodesis, with no flexion, extension to 8 degrees, and 
radial and ulnar deviation were noted to be 0 degrees.  The 
diagnosis was ankylosis of the left wrist.

A July 1998 VA radiology report revealed an impression of old 
trauma with surgery and resection of the proximal row of the 
carpal bones, and arthrodesis of the radius with the distal 
carpal bones.  There was also evidence of previous resection 
of the distal ulna. 

A July 1998 VA examination report recounted the veteran's 
complaints of a chronic discomfort in the left wrist, 
including pain, fatigability, stiffness, and limitation of 
motion.  The examiner noted that the veteran stated he was 
"even-handed."  The examiner stated he reviewed the entire 
claims file, which is evident from his summary of the various 
left wrist surgeries the veteran underwent over the years, 
including post-service surgeries.  The left wrist showed 
flexion to 5 degrees, extension to 10 degrees, and radial and 
ulnar deviation were each 0 degrees.  The left forearm 
measured 1/2 cm shorter than the right forearm, and the left 
wrist circumference was 1 cm small than the right.  The lack 
of left grip strength was noted to be due to the residuals of 
the left wrist fracture.  The impression was status post left 
radial fracture with multiple surgical procedures and 
subsequent fusion, with minimal range of motion remaining.  
The veteran's left wrist extension deformity of 10 degrees 
was noted to be in a somewhat unfavorable position, although 
he was able to fully mobilize and manipulate all digits of 
both hands.  There was no radial or ulnar deviation, nor was 
there motion to the radial or ulnar sides.

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which provides the guidelines for 
rating ankylosis of the wrist.  When rating ankylosis of the 
wrist as a major joint, a 50 percent disability rating is for 
application when there is unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation; 
a 40 percent disability rating is for application when there 
is unfavorable ankylosis in any other position; and a 30 
percent disability rating is for application when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion.

The Board notes at the outset that the RO has classified the 
veteran's left wrist disability to affect a minor joint in 
assigning the current disability rating.  While there is 
clearly evidence to support this finding, there is also 
medical evidence that indicates that the veteran is either 
left-handed or ambidextrous.  The record includes a May 1944 
VA special surgical examination report, which notes that the 
veteran reported that he was left handed, a December 1971 VA 
examination report, which noted that the veteran was right 
and left-handed, an April 1978 VA examination report that 
indicates he was right-handed, and the July 1998 VA 
examination report that noted the veteran stated he was even-
handed.  

Handedness for the purpose of a dominant rating is determined 
by the evidence of record, or by testing on VA examination.  
Only one hand shall be considered dominant.  The injured 
hand, or the most severely injured hand, of an ambidextrous 
individual will be considered the dominant hand for rating 
purposes.  38 C.F.R. § 4.69 (1998).  While the medical 
evidence of handedness in this case is conflicting, it is the 
Board's judgment that the evidence is at least in equipoise 
on the question of whether the veteran's left wrist is 
dominant, within the meaning of the cited legal authority.  
Resolving reasonable doubt in his favor, 38 U.S.C.A. 
§ 5701(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Board concludes that the veteran's left wrist must be 
considered a major joint for the purposes of assigning him 
the appropriate disability rating under the applicable 
diagnostic codes. 
The July 1998 VA examination report specifically noted that 
the veteran's left wrist had an extension deformity of 10 
degrees in an unfavorable position.  There was some motion 
apparent, but there was no lateral motion and only minimal 
flexion/extension at that time, and the prior VA compensation 
examination (March 1997) resulted in a specific diagnosis of 
ankylosis of the left wrist.  While the extension deformity 
was reported as minimal, as there is medical evidence of 
ankylosis and it is in an unfavorable position, the Board 
finds that the criteria for a 40 percent disability rating 
for the veteran's post-operative residuals of a fracture to 
the left wrist under Diagnostic Code 5214 are met.  A 50 
percent disability rating is not warranted as there is no 
medical evidence of unfavorable ankylosis in any degree of 
palmar flexion, nor was there any ulnar or radial deviation 
shown.  

The Board also finds Diagnostic Code 5212 applicable because 
it rates impairment of the radius, including malunion, but as 
the maximum disability rating under this code is 40 percent, 
its application to the veteran's left wrist disability would 
not afford him a higher disability rating.  In addition, 
although there is medical evidence that the veteran sustained 
traumatic arthritis as a result of his service-connected left 
wrist injury, a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 is not warranted as the veteran's 
disability is already rated on the basis of limitation of 
motion of the wrist.

The Board also finds that while 38 C.F.R. §§ 4.40, 4.45, and 
4.59 are for consideration, there is no objective evidence of 
excessive fatigability, incoordination on use, weakness, or 
painful motion such that a higher disability rating is 
warranted under these regulations.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's disability is already 
rated as unfavorable ankylosis; there is no medical evidence 
to show that pain or any other symptom further limits the 
left wrist to the extent that it approximates unfavorable 
ankylosis in any degree of palmar flexion or results in ulnar 
or radial deviation.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his post-
operative residuals of a fracture of the left wrist has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalizations.  
Therefore, in the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent disability rating for the post-operative 
residuals of a fracture of the left wrist is granted, subject 
to the governing regulations concerning payment of monetary 
awards. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


